Citation Nr: 0326370	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim of service connection for a low back disorder.  The 
veteran testified at a May 2003 personal hearing before the 
undersigned Veterans Law Judge and clarified the scope of the 
issue on appeal.  Accordingly, the issue currently on appeal 
is as listed on the cover page. 


REMAND

A review of the record indicates that further evidentiary 
development is required in this case.  See 38 U.S.C.A. 
§ 5107A (West 2002).

Specifically, while a review of the record on appeal shows 
that the September 2001 VA examiner was asked to comment on 
the relationship, if any, between any current low back 
disorder and the veteran's military service, a clear 
statement regarding their relationship, if any, was not 
provided by that examiner.  Therefore, a remand for a new VA 
examination is needed to obtain this opinion.  See 38 
U.S.C.A. § 5107A (West 2002).  

Next, the Board notes that a review of the record on appeal 
shows that the veteran filled claims for Workmen's 
Compensation in connection with March 1996 and August 1996 
back injuries while working for Hirschfeld Steel Company.  
(Parenthetically, the Board notes that the record on appeal 
on appeal also shows that the veteran filled a claim for 
Workmen's Compensation in February 1994, but that claim was 
related to an on the job knee injury.)  Moreover, Albert M. 
Kincheloe, D.O., in an August 1999 letter, reported that he 
had treated the veteran for back problems since September 
1996.  A review of the record on appeal also shows that the 
veteran received orthopedic treatment from Edward J. 
Brandecker, M.D., and physical therapy at Big Country Sports 
Rehabilitation Center.  The veteran, in an April 1997 letter 
to the RO also reported that he saw a neurologist for his low 
back disorder and enclosed an April 1997 note from a Jack W. 
Chitwood, M.D., related to his low back disorder.  Subsequent 
records received from Dr. Chitwood show him being identified 
as an orthopedic spinal surgeon.  A June 1997 letter from the 
veteran also reported that he had had months of physical 
therapy because of his low back disorder and had been out on 
disability because of his low back disorder since May 1996.

A review of the record on appeal shows some private treatment 
records from Drs. Brandecker and Chitwood as well as from Big 
Country Sports Rehabilitation Center in addition to some 
Workmen's Compensation records and treatment records from the 
Abilen VA medical center.  However, the record on appeal is 
devoid of medical evidence contemporaneous with the veteran's 
August 1971 separation from military service or a direct 
requests by VA for copies of all of the veteran's records on 
file with The Texas Workmen's Compensation Commission, Drs. 
Kincheloe, Brandecker, and Chitwood, Big Country Sports 
Rehabilitation Center, the neurologist the veteran reported 
he was seeing, or the physical therapy records for his back.  
Therefore, on remand, a request for these records should be 
undertaking by the RO.

Lastly, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, "Federal 
Circuit") invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and the RO's March 2001 
VCAA notification letter to the veteran did not tell the 
veteran that he had one-year to produce the requested 
evidence, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers as well as any 
employer that have treated him for his 
low back disorder since August 1971, 
including the names of the neurologist 
and physical therapist he reported seeing 
in connection with his low back disorder.  
The veteran should be notified that 
records showing his treatment for low 
back disorder shortly after his 
separation from military service in 
August 1971 would be valuable in helping 
to establishing his claim for service 
connection.  Obtain all records 
identified by the veteran, including all 
post September 1996 treatment records 
from Albert M. Kincheloe, D.O. and any 
outstanding records on file with Drs. 
Brandecker and Chitwood as well as Big 
Country Sports Rehabilitation Center and 
the Abilen VA medical center.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

3.  The RO should obtain from Hirschfeld 
Steel Company any medical records they 
have on file related to the veteran's low 
back disorder and work-related back 
injuries.

4.  The RO should obtain from the Texas 
Workmen's Compensation Commission all of 
the records pertinent to the veteran's 
claims for benefits, as well as the 
medical records relied upon concerning 
those claims for benefits dating from 
1971, to specifically include the March 
1996 and August 1996 back injuries while 
working for Hirschfeld Steel Company.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's low back disorder.  Send 
the claim's folder to the examiner for 
review in conjunction with the 
examination.  The examiner is to 
acknowledge his/her review of the claim's 
folder in the examination report.  Based 
on a review of the claim's folder and the 
results of the examination, the examiner 
is asked to address the following 
questions:

a.  As to the lumbar spine:
i.  Has the veteran developed a 
lumbar spine disorder?  If so, 
please specify the diagnosis.

ii.  Did any currently diagnosed 
lumbar spine disorder, to include 
arthritis and a herniated nucleus 
pulposus at L5-S1, have its onset 
during the veteran's period of 
military service from September 1969 
to August 1971?  

iii.  Was any such lumbar spine 
disorder, to include arthritis and a 
herniated nucleus pulposus at L5-S1, 
caused by any incident or event that 
occurred during the veteran's period 
of military service from September 
1969 to August 1971?


iv.  Was any diagnosed lumbar spine 
disorder, to include arthritis and a 
herniated nucleus pulposus at L5-S1, 
manifested within one year from the 
date of the veteran's separation 
from service in August 1971?

Note:  In providing answers to the 
above questions the examiner is 
asked to comment on the veteran's 
post service back injuries, the 
August 1999 letter from Albert M. 
Kincheloe, D.O., and the September 
2001 VA examiner's opinion.

6.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the record and 
readjudicate the issue of service 
connection for a low back disorder, to 
include a herniated nucleus pulposus at 
L5-S1.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


